                                                                                Revised: April 22, 2016
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 11/21/2019
----------------------------------------------------------------- X
RAMÓN ÍSÍDRO MEJÍA,                                               :
                                                                  :
                                                  Plaintiff,      :
                                                                  :        1:16-cv-9706-GHW
                              -v -                                :
                                                                  :            ORDER
  NEW YORK CITY HEALTH & HOSPITALS :
  CORPORATION, MARK A. SCHER,                                     :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- :
                                                                  X
GREGORY H. WOODS, United States District Judge:
         Plaintiff wrote the Court on November 15, 2019 informing the Court that he will not be

amending his complaint. Furthermore, the deadline the Court set to amend the complaint has now

passed. Dkt. No. 237. Thus, the only remaining defendants in this action are New York City Health

& Hospitals Corporation (“HHC”) and Mark A. Scher. Plaintiff's claims against HHC employees

George Thomas, PCT, Lourdie Jean Pierre, RN, Raymond C. Li, RN, and subcontractor Karen

Castro are dismissed with prejudice.

         The Court will hold a status conference in this case on December 2, 2019 at 12:00 p.m. in

Courtroom 12C of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007. Only the

remaining defendants need attend.

         The Clerk of Court is directed to update the caption of this case to reflect the two remaining

defendants. The Clerk of Court is further directed to mail a copy of this order to Plaintiff by

certified mail and by regular, first class mail.

         SO ORDERED.

 Dated: November 21, 2019                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
